Case 2:19-cv-11590-MOB-RSW ECF No. 18, PageID.136 Filed 04/09/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

 LION ROCK LICENSING
 CORPORATION,
 and BUTTERBALL FARMS, INC.

              Plaintiffs/ Counter-              Civil Action No. 2:19-cv-11590
 Defendant,
                                                Hon. Marianne O. Battani
 v.
                                                Magistrate Judge R. Steven Whalen
 BUTTER EMPORIUM LLC,

              Defendant/Counter-Plaintiff.


 WARNER NORCROSS + JUDD LLP                  MILLER CANFIELD PADDOCK AND
 Brian D. Wassom (P60381)                    STONE P.L.C.
 Mary C. Bonnema (P48789)                    Amy M. Johnston (P51272)
 45000 River Ridge Drive, Suite 300          Anita C. Marinelli (P81986)
 Clinton Township, Michigan 48038            150 West Jefferson, Suite 2500
 (248) 784-5039                              Detroit, MI 48226
 bwassom@wnj.com                             Tel: (313) 963-6420
 mbonnema@wnj.com                            johnston@millercanfield.com
                                             marinelli@millercanfield.com
 Attorneys    for   Plaintiffs/Counter-
 Defendants                                  PORTER HEDGES LLP
                                             Jonathan M. Pierce
                                             1000 Main Street, 36th floor
                                             Houston, Texas 77002
                                             Tel: (713) 226-6694
                                             jpierce@porterhedges.com

                                             Attorneys for Defendant/Counter-
                                             Plaintiff

                      STIPULATED ORDER EXTENDING DATES
Case 2:19-cv-11590-MOB-RSW ECF No. 18, PageID.137 Filed 04/09/20 Page 2 of 3




        Plaintiffs/Counter-Defendants, Lion Rock Licensing Corporation and Butterball

 Farms, Inc., and Defendant/Counter-Plaintiff Butter Emporium LLC, hereinafter referred

 to as the “Parties,” believe that a 90-day extension of the deadlines in this Court’s [DE 14]

 Scheduling Order is warranted for multiple reasons. Even before the current COVID-19

 pandemic began, the Parties represent that they had been having difficulty with timely

 collecting, processing, and producing information responsive to discovery requests.

 Following the outbreak, those efforts—like most litigation across the country—have been

 slowed further, and the process of gathering evidence from witnesses has become even

 more challenging. Therefore, it is hereby stipulated among the Parties and ORDERED

 that the Court’s [DE 14] Scheduling Order is hereby AMENDED as follows:

                    EVENT                                      DEADLINE
 Plaintiff’s Expert Disclosures                7/15/2020
 Defendant’s Expert Disclosures                8/28/2020
 Fact and Expert Discovery                     9/25/2020
 Dispositive Motions filed by                  10/30/2020
 Case Evaluation                               N/A
 Settlement Conference with clients            To be set by Court

 IT IS SO ORDERED.


 Date: April 9, 2020                         s/Marianne O. Battani
                                             Hon. Marianne O. Battani
                                             United States District Court Judge




                                              2
Case 2:19-cv-11590-MOB-RSW ECF No. 18, PageID.138 Filed 04/09/20 Page 3 of 3




 SO STIPULATED:

 /s/ Brian D. Wassom                     /s/ with consent of Jonathan M. Pierce
 WARNER NORCROSS + JUDD LLP              MILLER CANFIELD PADDOCK AND
 Brian D. Wassom (P60381)                STONE P.L.C.
 Mary C. Bonnema (P48789)                Amy M. Johnston (P51272)
 45000 River Ridge Drive, Suite 300      Anita C. Marinelli (P81986)
 Clinton Township, Michigan 48038        150 West Jefferson, Suite 2500
 (248) 784-5039                          Detroit, MI 48226
 bwassom@wnj.com                         Tel: (313) 963-6420
 mbonnema@wnj.com                        johnston@millercanfield.com
                                         marinelli@millercanfield.com
 Attorneys for     Plaintiffs/Counter-
 Defendants                              PORTER HEDGES LLP
                                         Jonathan M. Pierce
                                         1000 Main Street, 36th floor
                                         Houston, Texas 77002
                                         Tel: (713) 226-6694
                                         jpierce@porterhedges.com

                                         Attorneys for Defendant/Counter-
                                         Plaintiff




                                         3
